Exhibit 10.1

 

FIFTH AMENDMENT TO FIFTH AMENDED

AND RESTATED LOAN AGREEMENT

 

This Fifth Amendment to Fifth Amended and Restated Loan Agreement, dated as of
December 27, 2004, by and among The J. Jill Group, Inc., a Delaware corporation
(“BORROWER”) on the one hand, and Citizens Bank of Massachusetts, HSBC Bank USA,
National Association, and Banknorth, N.A. (collectively, “LENDERS”) and Citizens
Bank of Massachusetts as agent (“AGENT”) for the LENDERS, on the other hand.

 

WITNESSETH:

 

WHEREAS, BORROWER, LENDERS and AGENT are parties to that certain Fifth Amended
and Restated Loan Agreement dated as of June 29, 2001, as amended by First
Amendment thereto dated as of August 28, 2001; by Second Amendment thereto dated
as of July 25, 2002; by Third Amendment thereto dated as of June 26, 2003; and
by Fourth Amendment thereto dated as of September 30, 2004 (collectively, the
“LOAN AGREEMENT”); and

 

WHEREAS, BORROWER, LENDERS and AGENT wish to amend the LOAN AGREEMENT as more
particularly hereafter set forth.  Capitalized terms used herein without
definition shall have the meanings ascribed to them in the LOAN AGREEMENT.

 

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereby agree that the LOAN AGREEMENT is hereby amended as
follows:

 

1.                                       Section 1.01 of the LOAN AGREEMENT is
hereby amended by deleting the respective definitions of “QT SERVICES” and
“BIRCH POND,” appearing therein and substituting therefor the following:

 

“QT SERVICES” means that certain former Massachusetts corporation known as QT
SERVICES GROUP, INC. which corporation has merged into and with BORROWER, the
latter entity being the survivor of such merger.

 

“BIRCH POND” means that certain former Massachusetts corporation known as THE
BIRCH POND GROUP, INC. which corporation has converted into J. JILL, LLC, a
limited liability company organized under the laws of the State of New
Hampshire, and all of whose membership interests are owned by J. JILL, GP.

 

2.                                       Section 1.01 of the LOAN AGREEMENT is
hereby amended by adding the following new definitions:

 

“J.J. COMPANY” shall mean J.J. COMPANY, Inc., a Massachusetts corporation, one
hundred percent (100%) of whose capital stock is owned by BORROWER.

 

“J. JILL, GP” shall mean J. JILL, GP, a Massachusetts general partnership whose
sole partners are J.J. COMPANY (holding a 1% interest therein) and BORROWER
(holding a 99% interest therein).

 

--------------------------------------------------------------------------------


 

“J. JILL, LLC” shall mean J. JILL, LLC, a New Hampshire limited liability
company.

 

3.                                       Section 1.01 of the LOAN AGREEMENT is
hereby amended by deleting the definition of “SPECIAL SUBSIDIARIES” appearing
therein and substituting therefor the following:

 

“SPECIAL SUBSIDIARIES” shall mean individually and collectively each of J.J.
COMPANY, J. JILL, LLC and J. JILL, GP.

 

4.                                       Section 1.01 of the LOAN AGREEMENT is
hereby amended by deleting the definition of “SECURITY AGREEMENTS” appearing
therein and substituting therefor the following:

 

“SECURITY AGREEMENTS” shall mean (i) a Security Agreement dated June 29, 2001
duly executed and delivered by the BORROWER to the AGENT on behalf of the
LENDERS granting a security interest in all of the assets of the BORROWER,
including, without limitation, the COLLATERAL and securing the payment and
performance of the OBLIGATIONS as provided in Article VI hereof, as the same has
been amended and may hereafter be amended, from time to time, and (ii) those
certain Security Agreements dated June 29, 2001 and of even date hereof, as the
case may be, duly executed and delivered by each of the SPECIAL SUBSIDIARIES to
the AGENT granting a security interest in all of the assets of each SPECIAL
SUBSIDIARY, including, without limitation, the COLLATERAL and securing the
payment and performance of the OBLIGATIONS as provided in Article VI hereof, as
each of such Security Agreements has been amended and may hereafter be amended
from time to time.

 

5.                                       Section 6.05 of the LOAN AGREEMENT is
hereby amended by deleting said section in its entirety and substituting
therefor the following:

 

“6.05  The OBLIGATIONS shall be secured at all times by (i) a pledge by BORROWER
of all of the issued and outstanding stock of J.J. COMPANY, subject to no LIEN,
pursuant to a pledge agreement in form and substance satisfactory to the AGENT
(this pledge agreement and any other stock pledge agreement that may be granted
to the AGENT at any time in the future shall be collectively known as the “STOCK
PLEDGE AGREEMENTS”), together with the delivery of stock powers each executed in
blank; and (ii) a First Pledge and Security Agreement (Collateral Assignment of
Membership Interests) by J. JILL, GP, relating to J. JILL, GP’s 100% ownership
interest in J. JILL, LLC, in form and substance satisfactory to AGENT, subject
to no lien.”

 

6.                                       Section 7.02 of the LOAN AGREEMENT is
hereby amended by deleting said section in its entirety and substituting
therefor the following:

 

2

--------------------------------------------------------------------------------


 

“The BORROWER and each of the SPECIAL SUBSIDIARIES is a duly organized and
existing entity under the laws of its state of organization and is in good
standing under the laws thereof.”

 

7.                                       Section 7.03 of the LOAN AGREEMENT is
hereby amended by deleting said section in its entirety and substituting
therefor the following:

 

“The BORROWER and each of the SPECIAL SUBSIDIARIES is duly qualified to do
business and is in good standing as a foreign entity in each state or other
jurisdiction where the failure to so qualify would have a material adverse
effect on the BORROWER and each of the SPECIAL SUBSIDIARIES as a group of
entities.  All such jurisdiction, if any, are listed on Exhibit 7.03 to this
instrument.”

 

8.                                       Section 7.07 of the LOAN AGREEMENT is
hereby amended by deleting said section in its entirety and substituting
therefor the following:

 

The SPECIAL SUBSIDIARIES’ business consists principally of the sale of personal
property through CATALOGS, internet sales and retail stores.  BORROWER’S
business consists principally of providing executive management with respect to
the activities of the SPECIAL SUBSIDIARIES and related business activities.

 

9.                                       Section 7.19 of the LOAN AGREEMENT is
hereby amended by adding the following words at the end thereof: “as of June 29,
2001”.

 

10.                                 Section 7.20 of the LOAN AGREEMENT is hereby
amended by adding the following words at the end thereof: “as of June 29, 2001”.

 

11.                                 The first sentence of Section 8.05 of the
LOAN AGREEMENT is hereby amended by deleting said sentence in its entirety and
substituting therefor the following:

 

“The BORROWER shall, and shall cause its SPECIAL SUBSIDIDARIES to, maintain its
legal existence in good standing.”

 

12.                                 Simultaneously with the execution of this
Fifth Amendment to LOAN AGREEMENT, in accordance with Section 6.02 of the LOAN
AGREEMENT, each of J. JILL, GP, J. JILL, LLC and J.J. COMPANY shall execute
separate GUARANTIES of the OBLIGATIONS to the AGENT in the form of Exhibit 6.02.

 

13.                                 Simultaneously with the execution of this
Fifth Amendment to LOAN AGREEMENT, each of J. JILL, GP, J. JILL, LLC and J.J.
COMPANY shall execute separate SECURITY AGREEMENTS to the AGENT in form and
substance satisfactory to the AGENT, together with such other FINANCING

 

3

--------------------------------------------------------------------------------


 

AGREEMENTS as shall be required by the AGENT in connection with this Fifth
Amendment to LOAN AGREEMENT.

 

14.                                 The LENDERS hereby confirm their consent to
all of the actions necessary, appropriate or related to completion of the
Critical Steps listed on the attached outline entitled “Critical Steps to
Resulting Structure”.

 

Except as hereby amended, the LOAN AGREEMENT is hereby ratified, confirmed and
republished.

 

 

[Remainder of page intentionally left blank.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
date first above written.

 

CITIZENS BANK OF MASSACHUSETTS

 

THE J. JILL GROUP, INC.

 

 

 

 

By:

/s/ Lori B. Leeth

 

By:

/s/ Olga L. Conley

 

 

Lori B. Leeth, Senior Vice President

 

Name: Olga L. Conley

 

 

Title: EVP/Chief Financial Officer

 

 

 

 

 

 

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

BANKNORTH, N.A.

 

 

 

 

By:

/s/ George Ahlmeyer

 

 

By:

/s/ Jon R. Sundstrom

 

 

George Ahlmeyer, Senior Vice President

 

 

Jon R. Sundstrom

 

 

 

Senior Vice President

 

5

--------------------------------------------------------------------------------